Title: To John Adams from Caleb Strong, 10 May 1796
From: Strong, Caleb
To: Adams, John



Dear Sir
Philadelphia May 10th. 1796

I arrived at this place the Evening before you left it and found when I came into the Senate that our first Business was to choose a President pro Tempore—we chose Mr. Livermore—
Yesterday the Senate advised the President to ratify the explanatory Article which had been sent them while you was here, and this morning I have been preparing to return homeward by the Thursday Stage when behold Mr. Langdon has made his appearance with whom you may remember I paired off, he too complains that he was sent for and how long we should stay here is uncertain—The doorkeeper has handed to me the inclosed Letter to be returned to you—
Be kind enough to present my Respects to Mrs. Adams & believe me to continue with sincere Respect & Attachment / your obed. & Hble. Servt.
Caleb Strong